Perlin, C. J. This is an action to recover the sum of $468.00, which claimant asserts it is due for 52 bleach drums delivered to respondent and not returned. Claimant is engaged in the industrial supply business and on three occasions in 1973, delivered a total of 52 full drums of bleach to the Kankakee State Hospital in Kankakee, Illinois. The Standard Specifications for Laundry Supplies of the Illinois Department of Finance provides that such drums are to remain the property of the vendor, but that if the institution fails to return them within 120 days of delivery the vendor may bill this institution $9.00 for each drum not returned. Claimant has proven by a preponderance of the evidence that the drums were delivered, and not returned. Claimant is therefore awarded the sum of $468.00.